DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
4.	Regarding claims 1 and 10, the applicant states that Hwang U.S. 2020/0238051 (herein referred to as “Hwang”) fails to teach or disclose the limitations of the amended claims, i.e. the limitation “wherein the at least one fiber support tube center is configured to center the multi-core fiber within the coupler” (claim 1) and “wherein the first fiber support tube center is configured to center the multi-core fiber along the longitudinal axis of the coupler” (claim 10).  The examiner disagrees.
5.	Regarding the claim language “support tube center is configured to center” recited similarly in each claim, this is functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.  Therefore, if Hwang teaches that the multi-core fiber is centered with regards to the coupler (or like language in the other independent claims), then this would teach the current claim language, as it would teach the structural features and limitations of the device.
6.	Hwang teaches that the multi-core fiber is centered within the coupler (Hwang, Fig. 8, ref num 65/651 = “multi-core fiber” is center with respect to ref num 63 = “coupler”; para 0086 “the optical fiber 65 is placed in the center of the catheter body [63]”).  Therefore, Hwang teaches the structural limitation of the multi-core fiber being center with respect to the coupler, reading on the newly amended claim language.
7.	This same rationale is applied to newly amended claim 10.
8.	Applicant’s arguments with respect to claim(s) 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
9.	Regarding the previous 112(a) rejection of claim 15, due to the present amendment, it has been withdrawn.
10.	Regarding the previous 112(b) rejections of claims 1, 3, 15, 17, and 18, as well as claims 2-9 and 19-20 based on their dependencies, due to the present amendments, they have been withdrawn.

Claim Rejections - 35 USC § 102
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 1-2, 5-8, 10, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang U.S. 2020/0238051 (earliest filing date 08/02/2017; herein referred to as “Hwang”).
13.	Regarding Claim 1, Hwang teaches a tip assembly (Fig. 8), comprising:
	a. a tip electrode (Fig. 7, ref num 64)
	b. a coupler (Fig. 7, ref num 63) comprising at least one fiber support tube center (Fig. 7, ref num 61), wherein a distal portion of the force body is coupled to a proximal portion of the tip electrode (para 0060 “from the optical fiber 65 to calculate the magnitude and direction of the external force applied to the tip 61”; para 0067 “magnitude and direction of the force applied to the tip 61”; para 0070 “the second region A2 may correspond to the front end having the tip 61 to which the external force is applied”, therefore the proximal portion of the tip electrode is receiving a distal portion of the force applied to the tip); and
	c. a multi-core fiber comprising a plurality of cores (Fig. 8, ref num 65, and ref num 651, para 0072 “the optical fiber 65 may include a plurality of optical cores 651”) and a fiber support tube (Fig. 8, ref num 67);
	d. wherein a proximal portion of the fiber support tube is coupled to the at least one fiber support tube center (see Fig. 7, ref num 61 [fiber support tube center] is coupled to the portion that contains ref num 67 [fiber support tube]; also see Fig. 8), and wherein the at least one fiber support tube center is configured to center the multi-core fiber within the coupler (Fig. 8, ref num 65/651 is centered with respect to ref num 63; the fiber support tube center is also surrounding the multi-core fiber, and therefore is keeping the multi-core fiber center, reading on the functional language).  
	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.  Therefore, since Hwang teaches that the multi-core fiber is centered with regards to the coupler, then this would teach the current claim language, as it teaches the structural features and limitations of the device.

14.	Regarding Claim 2, Hwang teaches the tip electrode comprises a flex electrode (para 0067 “catheter body 63 is made of a highly biocompatible and flexible material to allow the electrode or other treatment instrument….to be guided to a target site”).

15.	Regarding Claim 5, Hwang teaches fails to teach the multi-core fiber comprises at least four core fibers (para 0083 “optical fiber 65 has three or more optical cores 651a, 651b, 651c”’ Fig. 10, ref num 651a-c”).  Hwang discloses at least three core fibers, but does not claim the at least four core fibers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least four optical core fibers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

16.	Regarding Claim 6, Hwang teaches a fluid cap coupled to a proximal end of the coupler (the coupler, Fig. 8, ref num 63, is coupled on the proximal end to a cap, see Fig. 8 the proximal end, in which the irrigation lumen, ref num 31, is extending from).

17.	Regarding Claim 7, Hwang teaches the fluid cap comprises a central channel and wherein the multi-core fiber passes through the central channel (Fig. 8, ref nm 65/651 as shown is extending from the central channel of the fluid cap).

18.	Regarding Claim 8, Hwang teaches an irrigation lumen coupled to the fluid cap (Fig. 8, ref num 31, irrigation lumen is attached to the fluid cap as shown in Fig. 8).

19.	Regarding Claim 10, Hwang teaches a tip assembly (Fig. 8), comprising:
	a. a multi-core fiber comprising a plurality of cores (Fig. 8, ref num 65, and ref num 651, para 0072 “the optical fiber 65 may include a plurality of optical cores 651”) and a fiber support tube (Fig. 8, ref num 67);
	b. a coupler (Fig. 7, ref num 63) comprising a first fiber support tube center (Fig. 7, ref num 61); and
	c. a flex tip (Fig. 7, ref num 64; para 0067 “catheter body 63 is made of a highly biocompatible and flexible material to allow the electrode or other treatment instrument….to be guided to a target site”) comprising a second fiber support tube center (Fig. 8, ref num 33), wherein the flex tip is coupled to a distal portion of the coupler (para 0060 “from the optical fiber 65 to calculate the magnitude and direction of the external force applied to the tip 61”; para 0067 “magnitude and direction of the force applied to the tip 61”; para 0070 “the second region A2 may correspond to the front end having the tip 61 to which the external force is applied”, therefore the proximal portion of the tip electrode is receiving a distal portion of the force applied to the tip),
	d. wherein the fiber support tube is coupled to the first fiber support center and the second fiber support center (see Fig. 7, ref num 61 [fiber support tube center] is coupled to the portion that contains ref num 67 [fiber support tube]; also see in Fig. 8, ref num 33 is coupled to ref num 61 and 67), and wherein the first fiber support tube center is configured to center the multi-core fiber along a longitudinal axis of the coupler (Fig. 8, ref num 65/651 is centered with respect to ref num 63 along the longitudinal axis; the first fiber support tube center is also surrounding the multi-core fiber, and therefore is keeping the multi-core fiber center, reading on the functional language).  
	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.  Therefore, since Hwang teaches that the multi-core fiber is centered with regards to the coupler, then this would teach the current claim language, as it teaches the structural features and limitations of the device.

20.	Regarding Claim 13, Hwang fails to teach the fiber support tube further comprising a support tube slot (see Fig. 8 and Fig. 9, how ref num 67 fits into a slot within ref num 63).

21.	Regarding Claim 16, Hwang teaches a distal end of the support tube (Fig. 8, ref num 67) is coupled to the second fiber support tube center (Fig. 8, ref num 33, when the device is not in the exploded view, the support tube 67 would be coupled to the second fiber support tube center, ref num 33) and wherein a proximal end of the support tube is coupled to the first fiber support tube center (see Fig. 7 and 8, ref num 61 and 67 are coupled together). 

Claim Rejections - 35 USC § 103
22.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
23.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Kim U.S. 2014/0276759 (herein referred to as “Kim”).
24.	Regarding Claims 3 and 4, Hwang teaches an irrigation lumen (Fig. 8, ref num 31) and a coupler (Fig. 7, ref num 63).  The irrigation lumen does discharge a medium through holes (Fig. 8, ref num 613). However, Hwang fails to teach the coupler further comprises an irrigation balancing plate coupled to a distal end of the force body, and the irrigation balancing plate comprises at least one plate irrigation through holes.
	Kim teaches a coupler that comprises an irrigation balancing plate coupled to a distal end of the force body, and the irrigation balancing plate comprises at least one plate irrigation through holes (para 0050 “region 130 of the electrode tip 110.  A fluid diverting member such as a plate 184 is designed to cause the cooling fluid to be diverted towards the wall 125 at the proximal end 120 of the electrode tip body 110, where hot spots may otherwise develop”). This controls the direction of the fluid/medium that is traveling through the device and tip assembly (para 0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included a balancing plate with at least one plate irrigation through holes in order to control or direct the fluid as it move through the device and into the tip assembly.

25.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Nguyen U.S. 2010/0041986 (herein referred to as “Nguyen”).
26.	Regarding Claim 9, while Hwang teaches the multi-core fiber (Fig. 8, ref num 65) resides within the same structure as the irrigation lumen (Fig. 8, ref num 31), Hwang fails to teach the multi-core fiber is disposed within the irrigation lumen.
	Nguyen teaches a catheter (ref num 110), in which at the distal tip the fluid lumen (Fig. 4A, ref num 404) has a multi-core fiber residing within it (Fig. 4A, ref num 604i).  By having the multi-core fiber residing within the irrigation lumen, this provides a cooling fluid to prevent overheating of the tissue and/or the ablation electrodes (para 0005).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included the multi-core fiber being disposed within the irrigation lumen to prevent overheating.

27.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Mirsepassi U.S. 2018/0338859 (earliest filing date 05/24/2017; herein referred to as “Mirsepassi”).
28.	Regarding Claim 17, Hwang teaches a tip assembly, comprising:
	a. a multi-core fiber comprising a plurality of cores (Fig. 8, ref num 65, and ref num 651, para 0072 “the optical fiber 65 may include a plurality of optical cores 651”) and a fiber support tube (Fig. 8, ref num 67);
	b. a coupler comprising a first fiber support tube center a coupler (Fig. 7, ref num 63) comprising a first fiber support tube center (Fig. 7, ref num 61 contains a center);
	c. a fluid cap (the coupler, Fig. 8, ref num 63, is coupled on the proximal end to a cap, see Fig. 8 the proximal end, in which the irrigation lumen, ref num 31, is extending from) comprising a central channel and at least one electrical channel, wherein the fluid cap is coupled to a proximal end of the coupler (Fig. 8, ref nm 65/651 as shown is extending from the central channel of the fluid cap, and is coupled to the coupler, see Fig. 7, ref num 61);
	d. an irrigation lumen coupled to the fluid cap (Fig. 8, ref num 31); and
	e. a tip electrode coupled to a distal portion of the coupler (Fig. 7, ref num 64),
	f. wherein a first fiber support tube center (Fig. 7, ref num 61) is disposed within an interior portion of the tip assembly (see Fig. 6-8, ref num 61 inside the tip assembly), and wherein the fiber support tube (Fig. 8, ref num 67) is coupled to the first fiber support tube center (see Fig. 7 and 8, ref num 67 is coupled to both ref num 61).
	Hwang fails to teach the multi-core fiber is disposed within the interior portion of the irrigation lumen, and the first fiber support tube center is configured to center the multi-core fiber along a longitudinal axis of the irrigation lumen.
	Mirsepassi 2018/00338859 (earliest filing date 05/24/2017) teaches a multi-core fiber (Fig. 3A, ref num 160; para 0020 “multiple optical fibers might be used”) which is disposed within an interior portion of an irrigation lumen (ref num 172; para 0042 “allow fluid to flow through the channel 172…the optical fiber 160 is along the axis (center) of the channel 172”; see Fig. 3B, ref num 160 is interior to ref num 172).  Mirsepassi also teaches a first fiber support tube center (Figs. 3A and 3B, ref num 170), which is configured to center the multi-core fiber along a longitudinal axis of the irrigation lumen (para 0042 “the optical fiber 160 may be secured to a central portion at the proximal end of the needle 170”).  The fiber core is surrounded with fluid in order for fluid to flow freely and reduce damage from heat carried in the optical fiber, and so that risk to the patient and surgery is minimized (para 0043).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included that the multi-core fiber be positioned center and interior to the irrigation lumen to minimize risk and damage for the duration of the procedure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.  Therefore, since the combination of Hwang-Mirsepassi teaches that the multi-core fiber is centered with regards to the irrigation lumen, then this would teach the current claim language, as it teaches the structural features and limitations of the device.

29.	Regarding Claim 19, Hwang teaches the tip electrode (Fig. 7, ref num 64).

30.	Regarding Claim 20, Hwang teaches the multi-core fiber is disposed within an interior portion of the tip electrode (fig. 8, ref num 65 is shown in exploded view, but resides within the tip electrode, ref num 64, see Fig. 7 as well).

31.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Courtney U.S. 2010/0249601 (herein referred to as “Courtney”).
32.	Regarding Claim 11, Hwang the first fiber support tube center (ref num 61), but fails to teach the first fiber support tube center comprising a plurality of centering protrusions.
	Courtney teaches a catheter (Fig. 4a, ref num 100), in which contains a first fiber support tube center (Fig. 4d, ref num 130) comprising a plurality of centering protrusions (Fig. 4d, ref num 130 has multiple protrusions as shown). These protrusions provide a frictional component to the device and also provides multiple points of contact for the frictional component within the exterior sheath (para 0113).  The presence of this friction provides a higher torsional load, which aids with any rotational movement of the device (para 0032).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included that the first fiber support tube center contain protrusions to provide friction and aid in the rotation of the device.

33.	Regarding Claim 12, Hwang fails to teach the coupler further comprising an interior surface, wherein the each of the plurality of centering protrusions comprises a protrusion outer surface, and wherein the protrusion outer surface is configured to interact with the interior surface of the coupler.
Courtney teaches the coupler further comprising an interior surface, wherein the each of the plurality of centering protrusions comprises a protrusion outer surface, and wherein the protrusion outer surface is configured to interact with the interior surface of the coupler (para 0113 “the frictional element 130 is shaped to have multiple contacts 132 around its circumference between the frictional component 130 and the inner surface of the external sheath 106”). These protrusions provide a frictional component to the device and also provides multiple points of contact for the frictional component within the exterior sheath (para 0113).  The presence of this friction provides a higher torsional load, which aids with any rotational movement of the device (para 0032).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included that the first fiber support tube center contain protrusions to provide friction and aid in the rotation of the device.

34.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Govari U.S. 2017/0209209 (herein referred to as “Govari”).
35.	Regarding Claim 14, Hwang teaches a support tube slot (see Fig. 9, ref num 67 fits into slot), and seems to be in the helical shape, but Hwang fails to explicitly teach the support tube slot comprises a helical slot in the support tube.
	Govari teaches a probe (Fig. 1, ref num 20) which contains a distal end (Fig. 2A, ref num 22).  The distal end provides a support tube slot (see Fig. 2D, a support tube fits into the insertion tube, ref num 70), which comprises a helical slot in the support tube (Fig. 2D, ref num 96, para 0087 “comprise a plurality of helices 96”). The helical slot aids in the detection of the force that is applied the distal end, such that the movement causes a change in the signals for the system (para 0089).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included that the support tube slot have a helical slot in order to aid in force detection and movement of the device.

36.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang and in view of Boudreaux U.S. 2019/0021756 (earliest filing date 07/19/2017; herein referred to as “Boudreaux”) and Aeby U.S. 2009/0177095 (herein referred to as “Aeby”).
37.	Regarding Claim 15, Hwang fails to teach the coupler comprises a helical slot in the coupler and wherein the coupler further comprises a coupler sealant within the coupler.
	Boudreaux teaches a surgical instrument with a tip assembly (ref num 110), wherein a coupler (Fig. 18, ref num 187) contains a helical slot within the coupler (para 0044, “spiral slot pin roll rod coupler 187…the spiral slot”; Fig. 18, ref num 184).  The helical slot provides a smooth continuous motion of the tip assembly with infinite stop points (para 0044).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang and included a helical slot in the coupler for a smooth continuous motion of the tip assembly.
	Boudreaux fails to teach a sealant within the coupler.
	However, Aeby teaches a fiber force sensing assembly (abstract, Fig. 1) in which contains a tip assembly (Fig. 2, ref num 94), in which a structural member, or coupler of the structures (Fig. 2 and 3, ref num 102), contains slots in which the fiber optics are attached through (Fig. 3, see ref num 142a/c and 104).  Within these slots, the fiber optics are bonded to the structural member with an adhesive bonding material (ref num 170, para 0063 “fiber optics 104 are bonded to the structural member 102 with an adhesive or bonding material 170”).  This adhesive bonding material may comprise of a glue or sealant (para 0071).  It is present in order to provide a transition between the structural member and fiber optics, as well as provide a flexibility to the structure (para 0071).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang-Boudreaux and provided a sealant/glue within the coupler to enhance the flexibility of the structure, as well as provide a smooth transition of movement for the fiber optics.

Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794